United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2312
                         ___________________________

                                Dason Boise Melius,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

           Lindsay Burke; Katherine Kerr; Gerald Jones; Terry Mapes,

                      lllllllllllllllllllll Defendants - Appellees.
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 18, 2013
                            Filed: November 7, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Iowa inmate Dason Melius appeals the district court’s1 preservice 28 U.S.C.
§ 1915A dismissal of his pro se 42 U.S.C. § 1983 complaint against four individuals


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
employed at Iowa’s Newton Correctional Facility. Upon careful de novo review, we
conclude that the dismissal was proper, because we agree with the district court that
Melius failed to state a claim upon which relief could be granted. See 28 U.S.C.
§ 1915A (in civil action by prisoner for redress from governmental entity or officer
or employee thereof, court shall dismiss complaint if court determines action fails to
state claim); see also Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam) (de novo review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-